Citation Nr: 1829406	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  14-03 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record. In July 2016, the Board remanded the appeal for additional development and it now returns for further appellate review.

The Board notes that, subsequent to the issuance of the January 2017 supplemental statement of the case, additional evidence, to include a January 2017 VA examination and VA treatment records dated from August 2016 to April 2018, was associated with the file.  As the Veteran's representative waived Agency of Original Jurisdiction (AOJ) review of the January 2017 VA examination in a May 2018 communication, the Board may properly consider such evidence.  38 C.F.R. § 20.1304(c) (2017).  Furthermore, as the updated VA treatment records are irrelevant to the instant claim, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.


FINDINGS OF FACT

1. Prior to January 19, 2017, the Veteran had no worse than Level III hearing acuity in his right ear and Level IV hearing acuity in his left ear.

2.  As of January 19, 2017, the Veteran had no worse than Level VII hearing acuity in his right ear and Level V hearing acuity in his left ear.



CONCLUSIONS OF LAW

1. Prior to January 19, 2017, the criteria for a rating in excess of 10 percent rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  As of January 19, 2017, the criteria for a 30 percent rating, but no higher, for bilateral hearing loss have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The instant appeal stems from the Veteran's May 2010 claim for an increased rating for his bilateral hearing loss. He contends that his service-connected bilateral hearing loss is more severe than as reflected by the current rating and, as such, warrants a rating in excess of 10 percent.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id. 

The Veteran's service-connected bilateral hearing loss is currently assigned a 10 percent rating under 38 C.F.R. § 4.85, DC 6100.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. 
§ 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

As an initial matter, the Board notes that, during the appeal period, the Veteran submitted four private audiometry reports. However, as noted in the July 2016 remand, the Board found that April 2010 and March 21, 2011, private audiograms were inadequate for rating purposes as such testing did not use the Maryland CNC test and/or were not conducted by a state-licensed audiologist. See 38 C.F.R. § 4.85. The Board further found that a March 16, 2011, and undated audiogram were missing information necessary for rating purposes.  Consequently, the Board remanded the claim in order to seek clarification of audiograms.  Therefore, pursuant to such remand, the Veteran was sent a VA Form 21-4142 in August 2016, requesting authorization to contact the providers of the March 16, 2011 audiogram and the undated audiogram from New Sound Hearing Aid Centers to obtain the necessary information. However, the Veteran did not respond to such request. Therefore, the Board finds that its duty to assist in seeking clarification of the examination results has been satisfied and will proceed in the adjudication of the Veteran's appeal without considering the aforementioned private audiometry reports as such are inadequate for rating purposes. 

In this regard, in August 2010, the Veteran underwent a VA audiological examination. At such time, the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 105, 105, 105, and 105, respectively, in the right ear; and were 80, 75, 85, and 105, respectively, in the left ear. The examiner noted that the pure tone threshold average in the right ear was 105 decibels and the average in the left ear was 86 decibels. Word recognition testing revealed speech recognition ability of 20 percent in the right ear and 80 percent in the left ear. 

The results demonstrate an exceptional pattern of hearing loss bilaterally and, as such, both Table VI and Table VIA are applicable. 38 C.F.R. § 4.86. Under Table VI, these audiometry test results equate to Level XI in the right ear and Level V in the left ear. 38 C.F.R. § 4.85. Under Table VIA, these audiometry test results equate to also Level XI hearing in the right ear, and Level VIII hearing in the left ear. Id.  Thus, the application of Table VIA results in a higher numeral for both ears. Applying the percentage ratings for hearing impairment found in Table VII, Level XI hearing in one ear and Level VIII hearing in the other ear results in a 70 percent disability rating. Id. However, the examiner found that speech testing and pure tone testing were not in agreement. Specifically, the examiner noted that the Veteran's responses were inconsistent and his conversation interaction did not equate to a severe degree of hearing loss. Thus, the examiner recommended a retest to confirm the thresholds. 

Accordingly, the Veteran underwent another VA examination in December 2010. However, the examiner reported that no audiometric data was available as the Veteran could not or would not provide reliable and valid hearing test results. In this regard, the examiner noted that there was poor reliability between spondee thresholds and pure tone averages, and there was also poor test-retest reliability for pure tone air conduction thresholds and spondee thresholds. The examiner further noted that, when the Veteran was counseled regarding the poor reliability of his test results, his responses became audiometrically poorer. 

In his January 2014 substantive appeal, the Veteran stated that he disagreed with the August 2010 VA examiner in that he responded to the testing as best as he could, with responses geared to what he thought he heard during such testing. However, other than the Veteran's lay statements, there is no evidence of record to discredit the August 2010 VA examiner or her findings. Furthermore, the December 2010 VA examiner also found that reliable and valid hearing test results could not be provided because of the Veteran's responses, or lack thereof. Thus, the Board finds that the August 2010 VA examination is insufficient for rating the Veteran's bilateral hearing loss disability. 

The Veteran was also afforded a VA examination in June 2014. At such time, the examiner noted that no audiologic data was reported for the Veteran because he did not respond to any speech or pure tone signal at the limits of the audiometer. The examiner also noted that, while the data available was difficult to interpret, such indicated that the Veteran had hearing in his right ear. The examiner further found that no other statements regarding the Veteran's hearing could be made without resorting to mere speculation. 

Thereafter, the Veteran underwent another VA examination in March 2016. At such time, he reported that his bilateral hearing loss impacted his daily life by difficulty hearing and understanding conversations, and often having to ask others to repeat themselves. The pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 45, 50, 65, and 80, respectively, in the right ear; and were 45, 50, 70, and 85, respectively, in the left ear. The average of such pure tone thresholds was 60 decibels in the right ear and 62.5 decibels in the left ear. Word recognition testing revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear. These audiometry test results equate to Level III hearing in the right ear and Level III hearing in the left ear. 38 C.F.R. § 4.85. Applying the percentage ratings for hearing impairment found in Table VII, Level III hearing in one ear and Level III hearing in the other ear results in a noncompensable disability rating. 38 C.F.R. § 4.85.

At the April 2016 hearing, the Veteran testified that his symptomatology had worsened since the March 2016 examination and he had pain behind the ear and imbalance. 

Consequently, the Veteran underwent another VA examination in August 2016. At such time, the Veteran again reported that his hearing loss impacted his daily life by difficulty understanding speech in background noise and frequently having to ask people to repeat themselves. The pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 40, 50, 70, and 85, respectively, in the right ear; and were 40, 45, 60, and 90, respectively, in the left ear. The average of such pure tone thresholds was 61 decibels in the right ear and 59 decibels in the left ear. Word recognition testing revealed speech recognition ability of 84 percent in the right ear and 82 percent in the left ear. These audiometry test results equate to Level III hearing in the right ear and Level IV hearing in the left ear. 38 C.F.R. § 4.85. Applying the percentage ratings for hearing impairment found in Table VII, Level III hearing in one ear and Level IV hearing in the other ear results in a 10 percent disability rating. 38 C.F.R. § 4.85. Moreover, in regard to whether the Veteran's complaints of pain behind the ear and imbalance were manifestations of his bilateral hearing loss, the examiner found that she could not answer such question without resorting to speculation. However, she noted that hearing loss did not cause either pain or imbalance, but that a secondary condition could be the origin. Thus, the examiner recommended a referral to an ear, nose, and throat physician to assess such relationship. 

Accordingly, in January 2017, the Veteran was afforded a VA examination to determine whether he had any other ear conditions, including vestibular and infections conditions. The examiner opined that the Veteran's claimed ear conditions, to include pain behind the ear and imbalance, were less likely than not approximately due to, or the result of, the Veteran's bilateral hearing loss as there was no objective evidence to support a diagnosis of any ear condition.

Consequently, for the appeal period prior to January 19, 2017, the Board finds that a rating in excess of 10 percent for bilateral hearing loss is not warranted.  In this regard, while most testing conducted during such period revealed invalid or unreliable test results, the March 2016 and August 2016 audiometric results reveal that the Veteran's bilateral hearing loss resulted in, at most, Level III hearing acuity in his right ear and Level IV hearing acuity in his left ear, which equates to a 10 percent rating.

On January 19, 2017, the Veteran underwent another VA audiological examination. At such time, he reported that his hearing loss impacted his daily life by resulting in poor balance and otalgia. He also reported difficulty hearing and understanding conversations, and performed better in quiet than in noise.  The pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 60, 70, 90, and 95, respectively, in the right ear; and were 50, 65, 75, and 110, respectively, in the left ear. The examiner noted that the pure tone threshold average in the right ear was 78.75 decibels and the average in the left ear was 75 decibels. Word recognition testing revealed speech recognition ability of 84 percent in the right ear and 76 percent in the left ear. The results demonstrate an exceptional pattern of hearing loss in the right ear and, as such, both Table VI and Table VIA are applicable. 38 C.F.R. § 4.86. Under Table VI, these audiometry test results equate to Level III in the right ear and Level V in the left ear. 38 C.F.R. § 4.85. Under Table VIA, these audiometry test results equate to Level VII hearing in the right ear. Thus, the application of Table VIA results in a higher numeral for the right ear. Applying the percentage ratings for hearing impairment found in Table VII, Level VII hearing in one ear and Level V hearing in the other ear results in a 30 percent disability rating. Id.

Thus, the Board finds that the Veteran is entitled to a rating of 30 percent, but no higher, for his bilateral hearing loss as of January 19, 2017, the date of the VA examination demonstrating an increase in the severity of such disability. 

To the extent that the Veteran contends that he is entitled to higher ratings for his bilateral hearing loss during both periods on appeal, the Board observes that the Veteran, while competent to report symptoms, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to possess. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). See also Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout each period on appeal. Therefore, assigning additional staged ratings for such disability is not warranted. 

In Doucette v. Shulkin, 28 Vet. App. 366 (2017), the Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure. While the Veteran stated that he had pain behind his ear and imbalance issues related to his hearing loss, a January 2017 VA examiner found that such complaints were not secondary to his bilateral hearing loss. Additionally, the Veteran has not otherwise described functional effects that are considered exceptional or, that are not otherwise contemplated by the assigned evaluation.  Id.  Thus, his complete disability picture is compensated under the rating schedule.  

Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Id. (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In this regard, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. In this case, the Veteran stated at the April 2016 Board hearing, that he retired from the U.S. Postal Service in 2008 and that his hearing loss made him feel uncomfortable in a work environment. However, he also stated that he had been trying to get a job, but that because of his age, it was hard to find one. He further stated that he was thinking about getting a job as a crossing guard "because it doesn't really take anything." Thus, the Board finds that the evidence of record does not show, and the Veteran does not contend, that his service-connected bilateral hearing loss renders him unemployable. Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In sum, the Board finds that, prior to January 19, 2017, a rating in excess of 10 percent for bilateral hearing loss is not warranted; however, as of such date, a 30 percent rating, but no higher, for such disability is warranted. To the extent that the Board herein denies the Veteran's claim for increased ratings for his bilateral hearing loss, the benefit of the doubt doctrine is not applicable and such aspect of his claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

Prior to January 19, 2017, a rating in excess of 10 percent for bilateral hearing loss is denied.

As of January 19, 2017, a rating of 30 percent, but no higher, for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


